1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT
8                                       EASTERN DISTRICT OF CALIFORNIA

9
10   JORGE CORENA,                                              Case No. 1:16-cv-01025-LJO-EPG (PC)
11                         Plaintiff,                           ORDER SETTING EVIDENTIARY
                                                                HEARING AND RELATED DEADLINES
12            v.                                                AND DENYING PLAINTIFF’S MOTION TO
                                                                PRESENT WITNESSES, WITHOUT
13   RODRIGUEZ, et al.,                                         PREJUDICE
14                         Defendants.                          (ECF NOS. 69 & 71)
15

16            On October 26, 2018, defendant Rodriguez filed a motion for summary judgment on the

17   ground that Plaintiff failed to properly exhaust his available administrative remedies. (ECF No.

18   51). Plaintiff filed an opposition (ECF No. 57), defendant Rodriguez filed a reply (ECF No. 61),

19   and Plaintiff (without requesting permission) filed a surreply (ECF No. 63). On December 19,

20   2018, the Court held a hearing on the motion.

21            After reviewing the evidence, the Court determined that an Albino evidentiary hearing is

22   necessary. (ECF No. 69). Accordingly, an evidentiary hearing on the issue of exhaustion of

23   administrative remedies will be scheduled for March 27, 2019, at 11:00 a.m.

24            Plaintiff will be given until February 8, 2019, to file a motion for the attendance of

25   witnesses.1 The motion should be entitled “Motion for Attendance of Witnesses.” The motion

26
               1
                 Plaintiff prematurely filed a motion to present witnesses. (ECF No. 71). As Plaintiff’s motion does not
27   comply with the requirements explained in this order, Plaintiff’s motion will be denied without prejudice to Plaintiff
     filing a Motion for Attendance of Witnesses in compliance with this order.
28
                                                               1
1    must: (1) state the name, address, and prison identification number (if any) of each witness

2    Plaintiff wants to call;2 (2) explain what relevant information each witness has, and how that

3    witness has personal knowledge of the relevant information; and (3) state whether each such

4    witness is willing to voluntarily testify.3

5             Defendant Rodriguez will be given until February 22, 2019, to file his opposition, if any,

6    to the Motion for Attendance of Witnesses. In his opposition (or separately, if he has no

7    opposition to the motion), defendant Rodriguez should state whether he would prefer a video

8    conference appearance for any inmate witnesses, and if so, whether the inmate witnesses’

9    institution of confinement can accommodate a video conference appearance.

10            The Court notes that the evidentiary hearing is related only to the issue of exhaustion of

11   administrative remedies. Accordingly, Plaintiff should only ask for the attendance of witnesses

12   that have information relevant to the issue of exhaustion (which includes the issue of the

13   availability of administrative remedies).

14            In accordance with the above, IT IS HEREBY ORDERED that:

15                     1. An Albino evidentiary hearing is set before Magistrate Judge Erica P. Grosjean

16                          on March 27, 2019, at 11:00 a.m., at the Robert E. Coyle Federal Courthouse,

17                          2500 Tulare Street, Fresno, CA 93721, in Courtroom #10;

18                     2. Plaintiff’s motion to present witnesses is denied without prejudice;

19                     3. Plaintiff has until February 8, 2019, to file a Motion for Attendance of

20                          Witnesses;

21
              2
22               If Plaintiff cannot provide all of the listed information, he should provide as much information as possible.
              3
                 If a prospective witness is not incarcerated, and he or she refuses to testify voluntarily, the witness must be
23   served with a subpoena. Fed. R. Civ. P. 45. In addition, the party seeking the witness’s presence must tender an
     appropriate sum of money for the witness. Id. In the case of an unincarcerated witness, the appropriate sum of
24   money is the daily witness fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.
               If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who refuse to testify
     voluntarily, Plaintiff must first notify the Court in writing of the name and location of each unincarcerated witness.
25
     The Court will calculate the travel expense for each unincarcerated witness and notify Plaintiff of the amount(s).
     Plaintiff must then, for each witness, submit a money order made payable to the witness for the full amount of the
26   witness’s travel expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the
     unincarcerated witness by the United States Marshal unless the money order is tendered to the Court. Because no
27   statute authorizes the use of public funds for these expenses in civil cases, the tendering of witness fees and travel
     expenses is required even if Plaintiff was granted leave to proceed in forma pauperis.
28
                                                                 2
1               4. Defendant Rodriguez has until February 22, 2019, to file his opposition, if any,

2                  to the Motion for Attendance of Witnesses. In his opposition (or separately, if

3                  he has no opposition to the motion), defendant Rodriguez should state whether

4                  he would prefer a video conference appearance for any inmate witnesses, and

5                  if so, whether the inmate witnesses’ institution of confinement can

6                  accommodate video conference appearances;

7               5. The parties have until February 22, 2019, to file and serve their respective

8                  witness lists (which should include the name and title of each witness they may

9                  call);

10              6. The parties have until February 22, 2019, to file and serve their respective

11                 exhibit lists (these lists do not need to include evidence that was submitted in

12                 support of, or in opposition to, defendant Rodriguez’s motion for summary

13                 judgment); and

14              7. When issuing its findings and recommendations after the evidentiary hearing

15                 on the relevant disputes of fact, the Court will only consider evidence that was

16                 introduced at the evidentiary hearing.

17
     IT IS SO ORDERED.
18

19     Dated:   January 8, 2019                             /s/
                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                 3
